Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. Patent Application Publication 20200074181 A1, hereinafter “Chang”).

Regarding Claim 1, Chang teaches an information prompt method (par 0005 computer-implemented data processing method for providing one or more custom user interfaces to augment a video feed of a live sporting event), wherein the method is applied to a pair of smart glasses (par 0331 the user interface is of at least one of … a virtual reality or augmented reality headset), and the method comprises: 
acquiring a scene video of an external scene (par 0121 retrieving spatiotemporal data associated with a sports or game and storing in a data library at step 202. The spatiotemporal data may relate to a video feed that was captured by a 3D camera, such as one positioned in a sports arena or other venue, or it may come from another source), wherein the scene video comprises a behavior feature of a target object (par 0124 the video feed scene may comprise a shot or rebound behavior feature of a target player; par 0475 players may be set as targets by the user); 
matching prompt information corresponding to the target object according to the behavior feature (par 0130 shots and rebounds may use the possession model outputs, combined with 1) projected destination of the ball, and 2) player by player information (PBP) information), wherein the prompt information is associated with the behavior feature (par 0214 video augmented with data-driven special effects may be provided during game viewing, including statistics and visual cues over or around players, Arrows and other markings denoting play actions, [e.g. the prompt information comprising statistics and visual cues associated with the shot or rebound behavior]); and 
displaying the prompt information on lenses of the pair of smart glasses (par 0005 the method providing to augment a video feed of a live sporting event, Abstract display this custom video feed/user interface over at least a portion of a display screen (e.g., on a mobile computing device), par 0331 of … a virtual reality or augmented reality headset).

Regarding Claim 2, Chang teaches the information prompt method according to claim 1, wherein the matching prompt information corresponding to the target object according to the behavior feature comprises: 
acquiring face information of candidate objects in the scene video (Fig 46 par 0304, 0305 face detection and recognition is used for player identification 4608 among players in the video scene), and determining the target object from the candidate objects according to preset face information (Fig 46 par 0304 recognition is performed according to player models 4604); and 
determining, according to an action feature of the target object in the scene video, technical parameters of sports (par 0124 the video feed scene may comprise a shot or rebound behavior feature of a target player, par 0214 shot trajectories to the hoop may be determined), wherein the behavior feature comprises the action feature (par 0124 the behavior comprises a shot action), and the prompt information comprises the technical parameters of sports (par 0214 video augmented with data provided during game viewing includes the shot trajectory).

Regarding Claim 3, Chang teaches the information prompt method according to claim 2, wherein the determining, according to an action feature of the target object in the scene video, technical parameters of sports comprises: 
determining, according to the action feature of the target object, a behavior type of the target object (paras 0149,0154 type of behavior may be determined to be “shooting” among many types of behaviors); and 
determining, according to both state change information of a target device in the scene video and the behavior type, the technical parameters of sports (par 0154 technical parameter “Outcome” may be determined according to behavior type “shooting” and par 0509 state change information comprising the spatiotemporal event of a made basket of a target device comprising the basketball, e.g. par 521 an attempted shot state changing to a scored shot state).

Regarding Claim 4, Chang teaches the information prompt method according to claim 2, wherein after the determining the target object from the candidate objects according to preset face information, the method further comprises: 
sending object information of the target object to other devices, wherein the other devices comprise at least one of a server and another pair of smart glasses (par 0374 an application may recommend video clips that enable users to post or share/send video clips; clips may be recommended that include the presence of a particular player); 
receiving another scene video and another piece of prompt information sent by the other devices (par 0374 an application may recommend video clips that enable users to post or share video clips; clips may be recommended that include the presence of a particular player), wherein the another scene video differs from the scene video in at least a shooting angle of the external scene (par 0281a content feed 4802-2 may include additional video (e.g., a highlight or alternative camera angle)), and the another piece of prompt information is information associated with the behavior feature of the target object in the another scene video (par 0374 an application may recommend video clips that enable users to post or share/receive video clips; clips may be recommended that include the presence of a particular player); and  
displaying at least one of the another scene video and the another piece of prompt information on lenses of the pair of smart glasses (par 0375 automatically generated content, such as stories, extracted from a live game may be delivered to users via an application [for display], such as a mobile application, an augmented reality glasses application, a virtual reality glasses application).

Regarding Claim 5, Chang teaches the information prompt method according to claim 2, further comprising: 
selecting, in response to a selection instruction, the target object from the candidate objects (par 0475 players may be set as targets by the user).

Regarding Claim 7, Chang teaches an information prompt apparatus (Fig 51 par 0308), comprising: 
a memory, a processor, and a computer program stored on the memory and operable on the processor (Fig 51 par 0308 processing device 5102 may include one or more processors and memory that stores computer-executable instructions that are executed by the one or more processors), 
wherein the processor, when running the computer program, is configured to: 
acquire a scene video of an external scene (par 0121 retrieving spatiotemporal data associated with a sports or game and storing in a data library at step 202. The spatiotemporal data may relate to a video feed that was captured by a 3D camera, such as one positioned in a sports arena or other venue, or it may come from another source), wherein the scene video comprises a behavior feature of a target object (par 0124 the video feed scene may comprise a shot or rebound behavior feature of a target player); 
match prompt information corresponding to the target object according to the behavior feature (par 0130 shots and rebounds may use the possession model outputs, combined with 1) projected destination of the ball, and 2) player by player information (PBP) information), wherein the prompt information is associated with the behavior feature (par 0214 video augmented with data-driven special effects may be provided during game viewing, including statistics and visual cues over or around players, Arrows and other markings denoting play actions, [e.g. the prompt information comprising statistics and visual cues associated with the shot or rebound behavior]); and
display the prompt information (par 0005 the method providing to augment a video feed of a live sporting event, par 0331 of … a virtual reality or augmented reality headset).

Claim 8 presents the limitations of Claim 2 in a different claim category, and therefore Claim 8 is rejected with a rationale similar to Claim 2, mutatis mutandis.

Claim 9 presents the limitations of Claim 3 in a different claim category, and therefore Claim 9 is rejected with a rationale similar to Claim 3, mutatis mutandis.

Claim 10 presents the limitations of Claim 4 in a different claim category, and therefore Claim 10 is rejected with a rationale similar to Claim 4, mutatis mutandis.

Claim 11 presents the limitations of Claim 5 in a different claim category, and therefore Claim 11 is rejected with a rationale similar to Claim 5, mutatis mutandis.

Regarding Claim 19, Chang teaches a non-transitory computer-readable storage medium on which a computer program is stored, wherein when the computer program is executed by a processor, the information prompt method according to claim 1 is implemented (par 0308 Fig 51 processing device 5102 may include one or more processors and memory that stores computer-executable instructions that are executed by the one or more processors. The processing device 5102 may execute a video player application 5200. In embodiments, the video player application 5200 is configured to allow a user to consume video and related content from different content channels (e.g., audio, video, and/or data channels)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent Application Publication 20200074181 A1, hereinafter “Chang”) in view of Curry (U.S. Patent Application 20100026809 A1).

Regarding Claim 6, Chang teaches the information prompt method according to claim 1, wherein the matching prompt information corresponding to the target object according to the behavior feature comprises: 
determining, according to a sound feature in audio information, the prompt information (par 0515 the system may be configured to overlay one or more on screen indications/prompt information related to a particular spatiotemporal event/behavior feature/action over the video feed in a location that at least generally corresponds to a location of a particular selected/target player/object) of target audio (paras 0272, 0535 derived video feed provided to the user may include augmentation/indication/prompt information including one or more audio overlays), 
However, Chang appears not to expressly teach wherein the target object comprises the target audio, the scene video comprises the audio information.
Curry teaches wherein the target object comprises the target audio (par 0077 a microphone attached to a player acquires a voice of the player), the scene video comprises the audio information (par 0077 this  audio signal is used for a few different entertainment related applications in conjunction with the video recording of the game).
Chang and Curry are analogous art as they each pertain to sporting event coverage technology. It would have been obvious to a person of ordinary skill in the art to modify the information prompt method of Chang with the inclusion of the player audio capture and inclusion in the video feed of Curry. The motivation would have been in order to provide entertainment related applications (Curry par 0077).

Claim 12 presents the limitations of Claim 6 in a different claim category, and therefore Claim 12 is rejected with a rationale similar to Claim 6, mutatis mutandis.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent Application Publication 20200074181 A1, hereinafter “Chang”) in view of Haddick et al. (U.S. Patent Application Publication 20120062445 A1, hereinafter “Haddick”).

Regarding Claim 13, Chang teaches a pair of smart glasses (par 0331 the user interface is of at least one of … a virtual reality or augmented reality headset), comprising: 
a processor (Fig 51 par 0308 processing device 5102 may include one or more processors), a memory (Fig 51 par 0308 processing device 5102 may include memory ), lenses, and an image sensor, wherein the processor is connected to the memory (Fig 51 par 0308 processing device 5102 may include one or more processors and memory that stores computer-executable instructions that are executed by the one or more processors), the lenses, and the image sensor, respectively; 
the image sensor is configured to acquire a scene video of an external scene; 
the memory is configured to store a computer program of the processor (Fig 51 par 0308 processing device 5102 may include one or more processors and memory that stores computer-executable instructions that are executed by the one or more processors); 
wherein the processor is configured to implement, by executing the computer program, an information prompt method (par 0513 the system is configured to generate the one or more custom user interfaces (e.g., one or more augmented videos) locally on a client device) of: 
acquiring a scene video of an external scene(par 0121 retrieving spatiotemporal data associated with a sports or game and storing in a data library at step 202. The spatiotemporal data may relate to a video feed that was captured by a 3D camera, such as one positioned in a sports arena or other venue, or it may come from another source), wherein the scene video comprises a behavior feature of a target object (par 0124 the video feed scene may comprise a shot or rebound behavior feature of a target player; par 0475 players may be set as targets by the user); 
matching prompt information corresponding to the target object according to the behavior feature (par 0130 shots and rebounds may use the possession model outputs, combined with 1) projected destination of the ball, and 2) player by player information (PBP) information), wherein the prompt information is associated with the behavior feature (par 0214 video augmented with data-driven special effects may be provided during game viewing, including statistics and visual cues over or around players, Arrows and other markings denoting play actions, [e.g. the prompt information comprising statistics and visual cues associated with the shot or rebound behavior]); and 
displaying the prompt information displaying the prompt information on lenses of the pair of smart glasses (par 0005 the method providing to augment a video feed of a live sporting event, Abstract display this custom video feed/user interface over at least a portion of a display screen (e.g., on a mobile computing device), par 0331 of … a virtual reality or augmented reality headset); 
the lenses are configured to process generated prompt information through the information prompt method.
However, Chang appears not to expressly teach the smart glasses comprising lenses, and an image sensor, wherein the processor is connected to the lenses, and the image sensor, respectively;
the image sensor is configured to acquire a scene video of an external scene;
the lenses are configured to process generated prompt information through the information prompt method.
Haddick teaches the smart glasses comprising lenses (par 0356 Fig 6 the game environment may be projected onto the lenses of the glasses; par 0152 projected image 618 can be seen on the lens 602), and an image sensor (par 0152 augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking at), wherein the processor is connected to the lenses, and the image sensor, respectively (par 0152 eyepiece controller communicates/is connected with the image sensor and lens);
the image sensor is configured to acquire a scene video of an external scene (par 0152 augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking at);
the lenses are configured to process generated prompt information through the information prompt method (par 0356 Fig 6 the game environment may be projected onto the lenses of the glasses; par 0152 a database may be accessed by the eyepiece for information that may be overlaid, projected or otherwise displayed with what is being seen).
Chang and Haddick are analogous art as they each pertain to AR glasses. It would have been obvious to a person of ordinary skill in the art to modify the information prompt method of Chang with the inclusion of the lens and image sensor arrangement of Haddick. The motivation would have been in order to help determine the user's location and items of interest in the user’s view (Haddick par 0152).

Regarding Claim 14, Chang as modified teaches the pair of smart glasses according to claim 13, wherein the processor is further configured to implement the information prompt method by: 
acquiring face information of candidate objects in the scene video (Chang Fig 46 par 0304, 0305 face detection and recognition is used for player identification 4608 among players in the video scene), and determining the target object from the candidate objects according to preset face information (Chang Fig 46 par 0304 recognition is performed according to player models 4604); and 
determining, according to an action feature of the target object in the scene video, technical parameters of sports (Chang par 0124 the video feed scene may comprise a shot or rebound behavior feature of a target player, par 0214 shot trajectories to the hoop may be determined), wherein the behavior feature comprises the action feature (Chang par 0124 the behavior comprises a shot action), and the prompt information comprises the technical parameters of sports (Chang par 0214 video augmented with data provided during game viewing includes the shot trajectory).

Regarding Claim 15, Chang as modified teaches the pair of smart glasses according to claim 14, wherein the processor is specifically configured to implement the information prompt method by: 
determining, according to the action feature of the target object, a behavior type of the target object (Chang paras 0149,0154 type of behavior may be determined to be “shooting” among many types of behaviors); and 
determining, according to both state change information of a target device in the scene video and the behavior type, the technical parameters of sports (Chang par 0154 technical parameter “Outcome” may be determined according to behavior type “shooting” and par 0509 state change information comprising the spatiotemporal event of a made basket of a target device comprising the basketball, e.g. par 521 an attempted shot state changing to a scored shot state).

Regarding Claim 16, Chang as modified teaches the pair of smart glasses according to claim 14, wherein the processor is further configured to implement the information prompt method by: 
controlling a transceiver to send object information of the target object to other devices, wherein the other devices comprise at least one of a server and another pair of smart glasses (Chang par 0374 an application may recommend video clips that enable users to post or share/send video clips; clips may be recommended that include the presence of a particular player); 
controlling a transceiver to receive another scene video and another piece of prompt information sent by the other devices (Chang par 0374 an application may recommend video clips that enable users to post or share video clips; clips may be recommended that include the presence of a particular player), wherein the another scene video differs from the scene video in at least a shooting angle of the external scene (Chang par 0281a content feed 4802-2 may include additional video (e.g., a highlight or alternative camera angle)), and the another piece of prompt information is information associated with the behavior feature of the target object in the another scene video (Chang par 0374 an application may recommend video clips that enable users to post or share/receive video clips; clips may be recommended that include the presence of a particular player); and 
displaying at least one of the another scene video and the another piece of prompt information (Chang par 0375 automatically generated content, such as stories, extracted from a live game may be delivered to users via an application [for display], such as a mobile application, an augmented reality glasses application, a virtual reality glasses application).

Regarding Claim 17, Chang as modified teaches the pair of smart glasses according to claim 14, wherein the processor is further configured to implement the information prompt method by: 
selecting, in response to a selection instruction, the target object from the candidate objects (Chang par 0475 players may be set as targets by the user).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent Application Publication 20200074181 A1, hereinafter “Chang”) in view of Haddick et al. (U.S. Patent Application Publication 20120062445 A1, hereinafter “Haddick”) and further in view of Curry (U.S. Patent Application 20100026809 A1).

Regarding Claim 18, Chang as modified teaches the pair of smart glasses according to claim 13,  wherein the processor is specifically configured to implement the information prompt method by: 
determining, according to a sound feature in audio information, the prompt information (Chang par 0515 the system may be configured to overlay one or more on screen indications/prompt information related to a particular spatiotemporal event/behavior feature/action over the video feed in a location that at least generally corresponds to a location of a particular selected/target player/object) of target audio (Chang paras 0272, 0535 derived video feed provided to the user may include augmentation/indication/prompt information including one or more audio overlays), 
However, Chang as modified appears not to expressly teach wherein the target object comprises the target audio, the scene video comprises the audio information.
Curry teaches 
wherein the target object comprises the target audio (par 0077 a microphone attached to a player acquires a voice of the player), the scene video comprises the audio information (par 0077 this  audio signal is used for a few different entertainment related applications in conjunction with the video recording of the game).
Chang Haddick and Curry are analogous art as they each pertain to sporting event coverage technology. It would have been obvious to a person of ordinary skill in the art to modify the information prompt method of Chang/Haddick with the inclusion of the player audio capture and inclusion in the video feed of Curry. The motivation would have been in order to provide entertainment related applications (Curry par 0077).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624